DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-14 are pending.

Election/Restrictions
Applicant's election with traverse of the invention elected in the reply filed on 05/16/2022 is acknowledged. The traversal is on the ground(s) that there is no grounds for traversal of the restriction provided. This is not found persuasive because there is no grounds for traversal of the restriction provided.
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/16/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ewe et al. [US 20170276822].
As to claim 1. Ewe discloses A wellbore servicing tool, comprising: 
a tool body, logging tool 300, [fig. 3, 0019]; 
an electromagnetic transmitter, transmitter antennae 310, coupled to the tool body, [fig. 3, 0019]; 
an electromagnetic receiver, receiver antennae 320, coupled to the tool body, [fig. 3, 0019], and spaced apart from the electromagnetic transmitter, as illustrated in [fig. 3], wherein a portion of the tool body between the electromagnetic transmitter and the electromagnetic receiver defines a direct signal path between the electromagnetic transmitter and the electromagnetic receiver, [fig. 3, 0020] based on the placement of the transmitter 310 and receiver 320, the direct signal path is the tool body; and 
absorbing material, high-impedance metamaterials 330, 340, [0023] configured to create an electromagnetic bandgap that prohibits field propagation in the designated frequency band [0024], which reads on the claimed absorbing material, coupled to the tool body in the direct signal path between the electromagnetic transmitter and the electromagnetic receiver, [fig. 3, 0020].

As to claim 2. Ewe discloses The wellbore servicing tool of claim 1, wherein the absorbing material comprises metamaterial, [0023].

As to claim 6. Ewe discloses The wellbore servicing tool of claim 1, wherein the wellbore servicing tool is a logging tool, [0019].

As to claim 7. Ewe discloses The wellbore servicing tool of claim 1, wherein the electromagnetic transmitter is configured to transmit electromagnetic signals in the frequency range of 1 kHz to 2 GHz, [0019] transmitter waves are 1GHz in frequency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewe.
As to claim 9. Ewe discloses A method of absorbing a direct signal between an electromagnetic transmitter and an electromagnetic receiver of a wellbore servicing tool, comprising: 
coupling a material, high-impedance metamaterials 330, 340, [0023], to a tool body of the wellbore servicing tool, [fig. 3, 0019] coupled to the tool body, proximate to the electromagnetic receiver, [fig. 3, 0021] coupled proximate to the receiver 320, and in a direct signal path defined by the tool body between the electromagnetic transmitter and the electromagnetic receiver, [fig. 3, 0020] based on the placement of the transmitter 310 and receiver 320, the direct signal path is the tool body; 
deploying the wellbore servicing tool into the wellbore, [0019] placed into the wellbore; 
transmitting an electromagnetic signal by the electromagnetic transmitter, [0019] transmitter produce and propagate electromagnetic waves; and 
absorbing at least part of the electromagnetic signal transmitted by the electromagnetic transmitter by the material in the direct signal path between the electromagnetic transmitter and the electromagnetic receiver, [0023] configured to create an electromagnetic bandgap that prohibits field propagation in the designated frequency band [0024].
Ewe fails to explicitly disclose that method comprises transporting the wellbore servicing tool to a wellbore.
One of ordinary skill would understand that the tool needs to be transported to the wellbore before it can be placed into the wellbore from the manufacturing site.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe to understand that the tool is transported to the wellbore from the manufacturing site before being lowered into the wellbore.

Claims 3-5, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewe in view of Lapine et al. [Wide-Band negative permeability of nonlinear metamaterials, May 21, 2012].
As to claim 3. Ewe discloses The wellbore servicing tool of claim 1, wherein the absorbing material exhibits an effective electric permittivity of greater than 0.0, [0027].
Ewe fails to disclose that the material exhibits an effective magnetic permeability greater than 0.0 and less than 1.0.
Lapine teaches a metamaterial with effective permeability between 0 and 1 for a range of frequency, [fig. 2C, page 2, column 2, paragraph 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Lapine so that the permeability of the metamaterial can be selected to have a low permeability for the required frequency range.

As to claim 4. Ewe discloses The wellbore servicing tool of claim 1, wherein the absorbing material exhibits an effective electric permittivity of greater than 0.0, [0027].
Ewe fails to disclose that the material exhibits an effective magnetic permeability of less than 0.0.
Lapine teaches a metamaterial with effective permeability less than 0, [fig. 2C, page 2, column 2, paragraph 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Lapine so that the permeability of the metamaterial can be selected to have a low permeability for the required frequency range.

As to claim 5. Ewe fails to disclose The wellbore servicing tool of claim 4, wherein the absorbing material exhibits an effective magnetic permeability greater than -1.0 and less than 0.0.
Lapine teaches a metamaterial with effective permeability between -1 and 0, [fig. 2C, page 2, column 2, paragraph 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Lapine so that the permeability of the metamaterial can be selected to have a low permeability for the required frequency range.

As to claim 10. Ewe discloses The method of claim 9, wherein the material has an effective electric permittivity of greater than 0.0, [0027].
Ewe fails to disclose that the material exhibits an effective magnetic permeability of greater than 0.0.
Lapine teaches a metamaterial with effective permeability of greater than 0, [fig. 2C, page 2, column 2, paragraph 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Lapine so that the permeability of the metamaterial can be selected to have a low permeability for the required frequency range.

As to claim 11. Ewe fails to disclose The method of claim 10, wherein the material has an effective magnetic permeability greater than 0.0 and less than 1.0.
Lapine teaches a metamaterial with effective permeability between 0 and 1 for a range of frequency, [fig. 2C, page 2, column 2, paragraph 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Lapine so that the permeability of the metamaterial can be selected to have a low permeability for the required frequency range.

As to claim 12. Ewe discloses The method of claim 9, wherein the material has an effective electric permittivity of greater than 0.0, [0027].
Ewe fails to disclose that the material exhibits an effective magnetic permeability of less than 0.0.
Lapine teaches a metamaterial with effective permeability of less than 0, [fig. 2C, page 2, column 2, paragraph 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Lapine so that the permeability of the metamaterial can be selected to have a low permeability for the required frequency range.

As to claim 13. Ewe discloses The method of claim 12, wherein the material has an effective magnetic permeability greater than -1.0 and less than 0.0.
Lapine teaches a metamaterial with effective permeability of between -1 and 0, [fig. 2C, page 2, column 2, paragraph 3].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Lapine so that the permeability of the metamaterial can be selected to have a low permeability for the required frequency range.

Claims 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ewe in view of Clarke [US 20140298900].
As to claim 8. Ewe fails to disclose The wellbore servicing tool of claim 1, further comprising a signal reception enhancing material coupled to the tool body and located proximate to the electromagnetic receiver.
Clarke teaches a borehole tool with a transmitter and receiver antenna wherein the antenna includes a metamaterial to enhance the received signal, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Clarke to increase the transmission depth of the electromagnetic energy.

As to claim 14. Ewe discloses The method of claim 9, further comprising coupling a signal reception enhancing material to the tool body; and enhancing by the signal reception enhancing material a signal received by the electromagnetic receiver.
Clarke teaches a borehole tool with a transmitter and receiver antenna wherein the antenna includes a metamaterial 260, [fig. 3, 4], attached to the antenna 8 which in turn is attached tool body 14, [fig. 1B, 0048] to enhance the received signal, [0048].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Ewe with that of Clarke to increase the transmission depth of the electromagnetic energy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688